OPINION OF THE COURT
Per Curiam.
Respondent, Richard J. Cardali, Jr., was admitted to the *66practice of law in the State of New York by the Second Judicial Department on May 11, 1977 as Richard James Cardali. At all times pertinent to this proceeding, he has maintained an office for the practice of law within the First Judicial Department.
New York Judiciary Law § 90 (4) (a) provides: “Any person being an attorney and counsellor-at-law who shall be convicted of a felony as defined in paragraph e of this subdivision, shall upon such conviction, cease to be an attorney and counsellorat-law, or to be competent to practice law as such.” Paragraph (e), to the extent relevant here, defines as a felony, “any criminal offense classified as a felony under the laws of this state.”
Petitioner, the Departmental Disciplinary Committee of the First Judicial Department, seeks to have respondent’s name stricken from the roll of attorneys based on respondent’s conviction of commercial bribing in the first degree, in violation of Penal Law § 180.03, a class E felony. Respondent therefore ceased to be an attorney by operation of law upon his conviction of this felony (Judiciary Law § 90 [4] [a]).
Accordingly, the petition should be granted, and respondent’s name stricken from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b), nunc pro tunc to June 15, 1999, the date of entry of the judgment of conviction.
Sullivan, J. P., Williams, Mazzarelli, Lerner and Rubin, JJ., concur.
Petition granted, and the name of respondent stricken from the roll of attorneys and counselors-at-law in the State of New York nunc pro tunc to June 15, 1999.